Case: 1:17-cv-00783-WOB-KLL Doc #: 30 Filed: 04/09/19 Page: 1 of 1 PAGEID #: 224

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

CIVIL MINUTES
SCHEDULING/STATUS CONFERENCE Cvlateleph eae)

BEFORE THE HONORABLE KAREN L. LITKOVITZ, U.S MAGISTRATE JUDGE

DATE: 4-4 ~(4% Case No. 1:17-cv-783
TIME: {8:60am Case Title: S&S Healthcare v. TRPN Inc.

COURTROOM DEPUTY: Arthur Hill
LAW CLERK: Eden tThempsen
COURT REPORTER: none present
COURTSMART RECORDING: #_19%6

 

 

 

Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
T6 shua Smith Mavretn Bickley
peter Saba :

 

 

 

 

DOCKET ENTRY/PROCEDURES:
Mattecs disnvised. Pacties ace te subst a proveced
Sthehiling order

 

 

 

Court Order to follow.

ae Case cont'd for a follow-up status conference ia tei, beh MI Lith rte _
sa Obie Tia e Siecem

 

 

 
